DETAILED ACTION
This is in reference to communication received 18 June 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 19 and 20 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites
providing a first content item (advertisement) associated with a content (product) campaign to a first set of client as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to 
receiving a first request for content, determining a first plurality of bid values associated with contents in plurality of content items by selecting a first bid value associated with a second content item (an alternate item); and modifying, based upon a second bid (alternate item), the first bid value to generate a third bid value associated with the second content item as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
based upon the first plurality of bid values, selecting the second content item from the first plurality of content items which can be presented to the client, and providing the first content items to a second set of clients, and providing the second content item to the first client based upon the selecting the second content item to be presented to the first client as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
Accordingly, the claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting information from computer system (primary device) to client device (secondary device), and primary device receiving a first request for content from a secondary device, determining a first plurality of bid values by selecting a first bid value associated with a second content item; and based upon a second bid value, modifying the first bid value to generate a third bid value; selecting a second content based upon the first bid value, and transmitting the one or more first content items to the second set of secondary devices and transmitting the second content item to the another secondary device. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic 
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of transmitting and receiving information from a computer system to a client device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of transmitting the promoted content to first set of client devices and second set of client deices amounts to no more than mere instructions to apply the exception using a generic component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of transmitting the promoted content to client device was considered insignificant extra-solution activity in Step 2A, prong 2. Reevaluation here in Step 2B, this is also determined to be well-understood, routing, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-9, 11-16 and 18, when written in independent form 
Claims 10 and 17 merely define first relationship and association of third bid value with the first content item, and thus the dependent claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US Publication 2016/0335659 in view of Karande et al. US Publication 2015/0206196.

Regarding claims 1, 19 and 20, Lewis teaches system and method for serving advertisements (Lewis,  performing experiments on a population to measure causal effects of content items in a computer network environment. The method can include identifying a plurality of candidate content items responsive to a request for content received from a computing device, the plurality of candidate content items including a first test content item and a second test content item) [Lewis, 0002], comprising:
a processor (Lewis, The system can include a data processing system having one or more processors) [Lewis, 003];
a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (Lewis, computer readable storage medium storing instructions that, when executed by one or more data processors, cause the one or more data processors to perform operations.) [Lewis, 0004] comprising:
transmitting a first content item associated with a content campaign to a first set of client devices of a first group, wherein the first content item is associated with a second bid value (Lewis, for a client computing device 150 assigned to the test group, the method 400 can execute a content item auction to identify a content item for display (ACT 430); and provide the content item for display to the client computing device 150 (ACT 440)) [Lewis, 0082];
receiving a first request for content from a first client device of a second group (Lewis, The data processing system can further identify a second plurality of candidate content items responsive to a second request for content received from a second client computing device) [Lewis, 0020];
Lewis does not explicitly teach determining bid value associated with content items (advertisement). However, Karande teaches system and method for modifying advertisement bid amounts based on average price paid [Karande, 0005]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Lewis by adopting teachings of Karande to help an advertiser achieve a target average price paid by the advertiser for an ad campaign.
Lewis in view of Paunikar teaches system and method further comprising: 
determining a first plurality of bid values comprising a bid value for each content item of a first plurality of content items (Karande, based on the target average price paid, , wherein the determining the first plurality of bid values comprises:
selecting a first bid value associated with a second content item (Karande, based on the average amount charged to the advertisement (selecting a first bid value) and the target average price paid) [Karande, 0007], wherein the second content items comprises a replacement item to be transmitted in place of the first content item to at least one client device of the second group (Lewis, receive a request for content; generate list of candidate content items; identify a ghost content item (Lewis, predict a content item as the winner of a content item auction (the so-called “ghost” content item) [see at least 0020]; remove ghost item; identify a content item for display (a replacement item); provide content item for display) [Lewis, Fig. 2 and associated disclosure]; and
modifying, based upon the second bid value associated with the first content item, the first bid value associated with the second content item to generate a third bid value associated with the second content item, wherein the first plurality of bid values comprises the third bid value (Karande, based on the average amount charged to the advertisement and the target average price paid, the determined bid amount associated with the advertisements included in the advertising campaign is modified) [Karande, 0007];
selecting, based upon the first plurality of bid values, the second content item from the first plurality of content items for presentation via the first client device (Lewis, receive a request for content; generate list of candidate content items; identify a ghost content item (Lewis, predict a content item as the winner of a content item auction (the so-called “ghost” ; and
transmitting one or more first content items to a second set of client devices comprising the first client device, wherein the transmitting the one or more first content items to the second set of client devices comprises transmitting the second content item to the first client device based upon the selecting the second content item for presentation via the first client device (Lewis, receive a request for content; generate list of candidate content items; identify a ghost content item (Lewis, predict a content item as the winner of a content item auction (the so-called “ghost” content item) [see at least 0020]; remove ghost item; identify a content item for display (second content item; item associated with second bid value); provide content item for display) [Lewis, Fig. 2 and associated disclosure].

Regarding claims 2, Lewis in view of Karande teaches system and method, wherein each transmission of a content item of the transmitting the one or more first content items to the second set of client devices is performed responsive to:
modifying a fourth bid value associated with the content item based upon at least one of the second bid value or a fifth bid value associated with the first content item to generate a sixth bid value (Karande, based on the average amount charged to the advertisement and the target average price paid, the determined bid amount associated with the advertisements included in the advertising campaign is modified) [Karande, 0007]; and
selecting the content item for presentation via a client device of the second set of client devices based upon the sixth bid value (Lewis, identify a content item for display (a replacement item); provide content item for display) [Lewis, Fig. 2 and associated disclosure].


Regarding claims 3, Lewis in view of Karande teaches system and method, comprising:
storing a first set of impression indicators associated with the transmitting the first content item to the first set of client devices (Lewis, The database 115 can store historical data such as requests and content item auction winners. (i.e. transmitted winning first content items) [Lewis, 0039]; and
storing a first set of ghost impression indicators associated with the transmitting the one or more first content items to the second set of client devices, wherein a ghost impression indicator of the first set of ghost impression indicators is stored (Lewis, The database 115 can store historical data such as requests and content item auction winners. (i.e. transmitted winning first content items) [Lewis, 0039] responsive to at least one of:
a content item of the one or more first content items being selected for presentation via a client device of the second set of client devices based upon a fourth bid value generated based upon at least one of the second bid value or a fifth bid value associated with the first content item;
the content item being transmitted to the client device; or 
the content item being presented via the client device 
(Lewis, identify a content item for display (a replacement item); provide content item for display) [Lewis, Fig. 2 and associated disclosure].

Regarding claims 4, Lewis in view of Karande teaches system and method, comprising:
determining first conversion information associated with the first set of client devices based upon activity associated with the first set of client devices (Lewis, content provider may wish to determine the effectiveness of a test content item in producing conversions associated with that content item) [Lewis, 0019]; and
determining second conversion information associated with the second set of client devices based upon activity associated with the second set of client devices (Lewis, the data processing system can measure conversions associated with the ghost content item for each of the four groups) [Lewis, 0025].

Regarding claims 5, Lewis in view of Karande teaches system and method, comprising generating, based upon the first conversion information and the second conversion information, a measurement report associated with the content campaign (Lewis, The content provider can select the most effective content item to roll out in the campaign. The content provider can continuously monitor the effectiveness of the content item by serving the chosen content item to 90% of the population, thereby reaching 90% of its target audience while retaining 10% of the population as a control group. In this manner, the content provider can measure the long-term effects of the campaign, and ensure the accountability of content publishers) [Lewis, 0031].

Regarding claims 6, Lewis in view of Karande teaches system and method, wherein:
the determining the first conversion information comprises determining a first conversion rate associated with the first set of client devices; the first conversion information is indicative of the first conversion rate (Lewis, the data processing system can measure conversions associated with the ghost content item for each of the four groups) [Lewis, 0025];
the determining the second conversion information comprises determining a second conversion rate associated with the second set of client devices; and the second conversion information is indicative of the second conversion rate (Lewis, the data .

Regarding claims 7, Lewis in view of Karande teaches system and method, comprising determining, based upon the first conversion information and the second conversion information, a first relationship between the first conversion rate and the second conversion rate, wherein the measurement report is indicative of the first relationship between the first conversion rate and the second conversion rate (Lewis, The content provider can select the most effective content item to roll out in the campaign. The content provider can continuously monitor the effectiveness of the content item by serving the chosen content item to 90% of the population, thereby reaching 90% of its target audience while retaining 10% of the population as a control group. In this manner, the content provider can measure the long-term effects of the campaign, and ensure the accountability of content publishers) [Lewis, 0031].

Regarding claims 8, Lewis in view of Karande teaches system and method, wherein:
the determining the first conversion information comprises determining a first revenue associated with the first set of client devices; the first conversion information is indicative of the first revenue (Lewis, the data processing system can measure conversions associated with the ghost content item for each of the four groups) [Lewis, 0025]; 
the determining the second conversion information comprises determining a second revenue associated with the second set of client devices; andthe second conversion information is indicative of the second revenue (Lewis, the data processing system can measure conversions associated with the ghost content item for each of the four groups) [Lewis, 0025], the method comprising:
determining, based upon the first conversion information and the second conversion information, a first relationship between the first revenue and the second revenue, wherein the measurement report is indicative of the first relationship between the first revenue and the second revenue (Lewis, The content provider can continuously monitor the effectiveness of the content item by serving the chosen content item to 90% of the population, thereby reaching 90% of its target audience while retaining 10% of the population as a control group. In this manner, the content provider can measure the long-term effects of the campaign, and ensure the accountability of content publishers) [Lewis, 0031].

Regarding claims 9, Lewis in view of Karande teaches system and method, wherein:
the determining the first conversion information comprises determining a first conversion rate associated with the first set of client devices (Lewis, the data processing system can measure conversions associated with the ghost content item for each of the four groups) [Lewis, 0025];
the first conversion information is indicative of the first conversion rate; 
the determining the second conversion information comprises determining a second conversion rate associated with the second set of client devices; and
the second conversion information is indicative of the second conversion rate (Lewis, the data processing system can measure conversions associated with the ghost content item for each of the four groups) [Lewis, 0025],
the method comprising:
determining, based upon the first conversion information and the second conversion information, a first relationship between the first conversion rate and the second conversion rate; and modifying, based upon the first relationship, a transmission control data structure associated with the content campaign (Karande, The budget represents a total amount of revenue an advertiser has allocated ….. When the budget is exhausted, the Social Networking System ceases presentation of advertisements) [Karande, 0029].

Regarding claims 10, Lewis in view of Karande teaches system and method, wherein the first relationship is indicative of a difference between the first conversion rate and the second conversion rate (Lewis, The content provider can continuously monitor the effectiveness of the content item by serving the chosen content item to 90% of the population, thereby reaching 90% of its target audience while retaining 10% of the population as a control group. In this manner, the content provider can measure the long-term effects of the campaign, and ensure the accountability of content publishers) [Lewis, 0031].

Regarding claims 11, Lewis in view of Karande teaches system and method, comprising transmitting the measurement report to a third client device associated with the content campaign (Lewis, The content provider can continuously monitor the effectiveness of the content item by serving the chosen content item to 90% of the population, thereby reaching 90% of its target audience while retaining 10% of the population as a control group. In this manner, the content provider can measure the long-term effects of the campaign, and ensure the accountability of content publishers) [Lewis, 0031].

Regarding claims 12, Lewis in view of Karande teaches system and method, comprising: 
identifying a plurality of client devices (Lewis, In a typical scientific experiment, client computing devices are chosen, assigned to test or control group) [Lewis, 0019];
assigning a third set of client devices of the plurality of client devices to the first group (Lewis, assign the second client computing device to test group) [Lewis, 0020]; and
assigning a fourth set of client devices of the plurality of client devices to the second group, wherein the first group and the second group are associated with the content campaign (Lewis, The system can, for a computing device in a control group with respect to the first test content item: ….) [Lewis, 0003].

Regarding claims 13, Lewis in view of Karande teaches system and method, comprising:
determining that the first set of client devices are assigned to the first group, wherein the transmitting the first content item to the first set of client devices is performed based upon the determining that the first set of client devices are assigned to the first group (Lewis, For a second client computing device assigned to a test group, the ghost content item remains in consideration) [Lewis, 0021]; and
determining that the second set of client devices are assigned to the second group, wherein the transmitting the one or more first content items to the second set of client devices is performed based upon the determining that the second set of client devices are assigned to the second group (Lewis, The system can generate a plurality of content items for auction from the plurality of candidate content items by removing any test content items for which the computing device is assigned to a control group) [Lewis, 0003].

Regarding claims 14, Lewis in view of Karande teaches system and method, comprising:
receiving a second request for content associated with a second client device (Lewis, receive a request for content form a client computing device) [Lewis, 0054];
determining a second plurality of bid values associated with a second plurality of content items (Karande, based on the target average price paid, system determines a bid amount associated with one or more advertisements (plurality of content items) [Karande, 0005], wherein:
the second plurality of content items comprises the first content item (Karande, based on the average amount charged to the advertisement (selecting a first bid value) and the target average price paid) [Karande, 0007]; and
the second plurality of bid values comprises at least one of the second bid value or a fourth bid value associated with the first content item; and
selecting, based upon the second plurality of bid values, the first content item from the second plurality of content items for presentation via the second client device (Lewis, For a client computing device 150 assigned to the test group, the method 400 can execute a content item auction to identify a content item for display (ACT 430)) [Lewis, 0082], 
wherein the transmitting the first content item to the first set of client devices comprises transmitting the first content item to the second client device based upon the selecting the first content item for presentation via the second client device (; and provide the content item for display to the client computing device 150 (ACT 440) [Lewis 0082].

Regarding claims 15, Lewis in view of Karande teaches system and method, wherein the selecting the first bid value comprises:
determining one or more first bid values that are less than the second bid value associated with the first content item; and determining that the first bid value is a highest bid value of the one or more first bid values (Karande, For example, the determined bid amount is increased if the average amount charged to the advertiser is less than the target average price paid and the determined bid amount is decreased if the average amount charged to the advertiser is greater than the target average price paid) [Karande, 0007].

Regarding claim 16, Lewis in view of Karande teaches system and method, wherein:
a first difference, between a first probability of selection of the second content item in association with the third bid value and a second bid value if the first content item were included in the first plurality of content items, is less than
a second difference between a third probability of selection of the second content item in association with the first bid value and the second probability of selection of the first content item in association with the second bid value if the first content item were included in the first plurality of content items (Lewis, For example, the simulator can disregard any candidate content item that could not have won a real auction because the maximum bid amount corresponding to that candidate content item was less than the winning bid) [Lewis, 0034].

Regarding claims 17, Lewis in view of Karande teaches system and method, wherein the modifying the first bid value to generate the third bid value comprises generating the third bid value, associated with the second content item, that is equal to the second bid value associated with the first content item (Karande, For example, the determined bid amount is increased if the average amount charged to the advertiser is less than the target average price paid and the determined bid amount is decreased if the average amount charged to the advertiser is greater than the target average price paid) [Karande, 0007].

Regarding claims 18, Lewis in view of Karande teaches system and method, wherein the selecting the second content item for presentation via the first client device comprises determining that the third bid value is a highest bid value of the first plurality of bid values (Karande, For example, the determined bid amount is increased if the average .


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(b) is acknowledged and accepted.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the claimed invention provides to the technical field of selection content for transmission to device is acknowledged and considered.
However, upon further review of the claimed invention, rejection under 35 USC 101 is maintained.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, while performing an updated search in view of amended claimed invention, a new prior art was found and has been cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Li et al. US Publication 2019/0130333 teaches system and method to classify one or more users into a first user group and a second user group using an optimization model,
Softkey US Publication 2010/0049602 teaches system and method for measuring the effectiveness of advertising.
Ad spend reporting

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

September 3, 2021